OPINION — AG — **** TERM OF FIRST APPOINTEES TO COMMUNITY JUNIOR COLLEGE BOARD **** A MEMBER OF AN INITIAL COMMUNITY JUNIOR COLLEGE BOARD OF TRUSTEES WILL SERVE A TERM OF AT LEAST THREE HUNDRED AND SIXTY FIVE DAYS FROM THE EFFECTIVE DATE OF HIS APPOINTMENT. THE TERM "EXPIRES DURING THE YEAR" AS USED IN 70 Ohio St. 1971 4404 [70-4404], MEANS THE CALENDAR YEAR ENDING ON DECEMBER 31. A NEWLY ELECTED MEMBER OF THE BOARD OF TRUSTEES WOULD ASSUME OFFICE UPON THE EXPIRATION OF HIS PREDECESSOR'S TERM. CITE: 70 Ohio St. 1971 4403 [70-4403] (LARRY L. FRENCH)